DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.

Response to Arguments
The 101 rejection remains for reasons as set forth below.  It is noted that Applicants amended the claims to include retraining the weight values, however, since the claims does not specifically explain how the data is initially trained and only states that there are weights, the retraining seems to be similar to updating values.  It is recommended to include how the models are trained for a particular purpose and that the trained models are actually being used.



Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 7-8, 10-11, 13, 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of providing efficient query resolution by customer representatives, as explained in detail below. 
The limitation of receiving a corpus of phrases and answer phrases based on records of prior customer interactions (can be done by a user receiving a log of questions and answers from previous conversations); pre-processing the phrases to remove extraneous information, thereby generating pre-processed question phrases (can be don’t by a user analyzing the data a removing unwanted material); extracting at least one keyword from the pre-processed phrases (can be done by a user finding keywords in the data); generating a document search query comprising a plurality of search features each assigned a weight value, wherein one or more of the search features are based upon the extracted keyword (can be done by a user composing a search query); identifying one or more candidate documents of a plurality of documents using the document search query (can be done by the user looking at documents and identifying pertinent data), comprising: comparing each of the search features in the document search query against one or more attributes of the plurality of documents, generating a similarity value for each of the search features based upon the comparison and the weight values for the search features (can be done by a user comparing data), and selecting one or more of the plurality of documents as candidate documents based upon the similarity values for each of the search features (can be done by a user selecting particular data), identifying for each of the candidate documents, one or more text passages that are relevant to the search phrase using one or more keywords in the search phrase and a word order of the search phrase (can be done by a user identifying data); scoring, by the server computing device, the relevant text passages based on i) a frequency of the one or more keywords in the search phrase appearing in the relevant text passages, (ii) a distance between the one or more keywords appearing in the relevant text passages, and (iii) a similarity of the word order of the search phrase to a word order in the relevant text passages (can be done by the user analyzing the data and scoring accordingly); designating one or more of the relevant text passages as responsive to the search query based upon the corresponding score (can be done by a user selecting pertinent data); retrieving the candidate documents that contain the designated text passages in response to the search query (can be done by a user retrieving particular data), capturing, by the server computing device, feedback data associated with the candidate documents, the feedback data relating to an interaction with the candidate documents, correctness of the candidate documents, and ranking of the candidate documents (can be done by a user analyzing specific data); and retraining, by the server computing device, the weight values for the search features based upon the feedback data to increase accuracy of generated similarity values (can be done by a user manipulating and updated the particular values).
As drafted, the above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device” nothing in the claim element precludes the steps from practically being performed by mental processing.  The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims include receiving and displaying data, removing particular items from the search phrase and extracting, ranking the data and generating data, which is also not statutory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657